105 F.3d 649
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff--Appellee,v.Lancelot Waddington GIBBS, Defendant--Appellant.
No. 95-5503.
United States Court of Appeals, Fourth Circuit.
Submitted:  November 27, 1996Decided:  January 9, 1997

Appeal from the United States District Court for the Western District of North Carolina, at Charlotte.  Graham C. Mullen, District Judge.  (CR-91-86-C-MU)
John H. Culver, III, Cory Hohnbaum, KENNEDY, COVINGTON, LOBDELL & HICKMAN, L.L.P., Charlotte, North Carolina, for Appellant.
Mark T. Calloway, United States Attorney, Robert J. Conrad, Jr., Assistant United States Attorney, Charlotte, North Carolina, for Appellee.
W.D.N.C.
AFFIRMED.
Before WILKINS and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Lancelot Waddington Gibbs appeals from the district court's order denying his motion to withdraw his guilty plea to various drug offenses.  We affirm.


2
Gibbs has the burden of showing a "fair and just reason" for wishing to withdraw his guilty plea and that the district court abused its discretion in denying his request.  United States v. Lambey, 974 F.2d 1389, 1393 (4th Cir.1992) (en banc), cert. denied, 115 S.Ct. 672 (1994);  Fed.R.Crim.P. 32(e).  Such a fair and just reason "is one that essentially challenges either the fairness of the [Fed.R.Crim.P. 11] proceeding ... or the fulfillment of a promise or condition emanating from the proceeding."  Lambey, 974 F.2d at 1394.


3
Gibbs argues that he should be allowed to withdraw his plea based on the fact that following his guilty plea, one of his codefendants stated in a sworn affidavit that Gibbs was unaware of the conduct forming the basis of one of the offenses.  Finding no abuse of discretion in the district court's denial of his motion to withdraw that plea, we affirm.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED